638 So. 2d 126 (1994)
Jonathan Wayne JONES, Appellant,
v.
STATE of Florida, Appellee.
No. 93-3041.
District Court of Appeal of Florida, First District.
June 7, 1994.
*127 Nancy A. Daniels, Public Defender, P. Douglas Brinkmeyer, Asst. Public Defender, Tallahassee, for appellant.
No appearance for appellee.
WENTWORTH, Senior Judge.
Although we affirm the trial court's order sentencing Appellant to 5 1/2 years in prison for violating his probation, a review of the record indicates that the trial court failed to file a written order revoking Appellant's probation. The trial court must enter a written order specifying the terms and conditions of probation that have been violated. Robinson v. State, 609 So. 2d 89 (Fla. 1st DCA 1992); Frazier v. State, 571 So. 2d 593 (Fla. 2d DCA 1990).
Accordingly, this case is remanded for the entry of a written order of revocation that specifies the particular probation conditions that were violated. The Appellant does not have to be present. See Frazier v. State, 571 So.2d at 594.
ZEHMER, C.J., and WEBSTER, J., concur.